Citation Nr: 0506200	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  04-03 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho

THE ISSUE

Basic eligibility for non-Department of Veterans Affairs (VA) 
nursing home care from 1997 to 2000.  

REPRESENTATION

Appellant represented by:	Richard D. Himberger, 
Attorney-at-Law

WITNESSES AT HEARING ON APPEAL

Appellant; appellant's daughter; and C. F. of the Health and 
Welfare, Idaho Medicaid program

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1940 to August 1945 
and from April 1946 to August 1959.  The veteran died in 
December 2000 and his surviving wife is the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Boise, Idaho.  

Historically, the veteran was service-connected for residuals 
of prostatitis with urethral stricture, rated 10 percent 
disabling; for irritable colon, rated 10 percent disabling, 
and for a left corneal scar, assigned a noncompensable 
disability rating, with service connection and each rating 
being effective from September 1, 1959.  A November 1999 
Board decision granted entitlement to compensation under 
38 U.S.C.A. § 1151 for disability resulting from a near-
drowning incident.  A January 2000 rating decision 
effectuated that grant and assigned a 100 percent disability 
rating for the residual disability from the near-drowning 
accident, effective March 5, 1992.  

A January 2001 rating decision granted Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 but 
denied service connection for the cause of the veteran's 
death, DIC under 38 U.S.C.A. § 1318, eligibility to 
Dependents' Educational Assistance (DEA), and to burial 
benefits.  

However, the VA Regional Office (RO) has not addressed 
potential entitlement to DIC under 38 U.S.C.A. § 1311(a)(2) 
which provides for enhanced DIC benefits when a veteran was, 
at death, in receipt of compensation for a service-connected 
disability rated totally disabling for a continuous period of 
at least eight years immediately preceding his death (in 
light of 38 U.S.C.A. § 1151 which provides that compensation 
"as if" service-connected for purposes of benefits under 
chapters 11 and 13).  Generally see VAOGCPREC 80-90 (the 
surviving spouse of a veteran entitled to receive disability 
compensation continuously at the 100-percent rate for 10 or 
more years under 38 U.S.C. § 1151 (then § 351) whose death 
was neither service connected nor due to the disability for 
which compensation was paid under section 1151 (than 351), 
may qualify to receive DIC under 38 U.S.C. § 1318 (then 
§ 410(b)(1)).  This matter has not been adjudicated by the 
RO, however, much less denied and timely appealed to the 
Board, so referral to the RO for initial development and 
consideration is required since the Board does not currently 
have jurisdiction.  See 38 C.F.R. § 20.200 (2004). 

In effect, this case was developed by the RO on the question 
set forth on the title page of this decision, that is, 
underlying eligibility for nursing home care.  Favorable 
action on the question is being taken in this decision.  
However, the issue remains as to the amount of payment.  This 
has yet to be decided by the agency of original jurisdiction.  
It should be noted that the appellant is always free to enter 
an appeal to any payment that she feels is not appropriate.


FINDINGS OF FACT

1.  The veteran was service-connected for residuals of 
prostatitis with urethral stricture, rated 10 percent 
disabling; for irritable colon, rated 10 percent disabling, 
and for a left corneal scar, assigned a noncompensable 
disability rating, with service connection and each rating 
being effective from September 1, 1959, until a November 1999 
Board decision granted entitlement to compensation under 
38 U.S.C.A. § 1151 for disability resulting from a near-
drowning incident.  A January 2000 rating decision 
effectuated the November 1999 Board grant and assigned a 100 
percent disability rating for the residual disability from 
the near-drowning accident, effective March 5, 1992.  

2.  The veteran was placed in a private nursing home, the 
Capitol Care Center, in 1997, with the assistance of the 
Lyons VAMC, where he remained until he died in December 2000. 

CONCLUSION OF LAW

The criteria for basic eligibility for payment of non-VA 
nursing home care from 1997 to 2000 have been met.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 1710, 
1720 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 
17.47 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The appellant was notified of the VCAA by VA letter of June 
2004.  

The Board has determined that the evidence and information 
currently of record supports a complete grant of the benefit 
requested.  Therefore, no further development is required to 
comply with the VCAA or the implementing regulations because 
it would be inconsequential.  So the Board will address the 
merits of the claim.  

Background

The veteran was in a VA nursing home beginning June 28, 1989, 
in Lyons, New Jersey until he was found nearly drowned on 
July 1989, and then hospitalized at the Lyons, New Jersey 
VAMC until February 18, 1992, when he was transferred to the 
Barnhill Convalescent Center in Newton, New Jersey.  A June 
1992 Report of Contact reflects that Barnhill was a VA 
contract nursing home but that VA was proposing to move him 
back to the VAMC Lyons nursing care facility, which the 
appellant did not desire because that was the facility where 
the veteran had been placed when he had his near-drowning 
incident.  

An August 1992 letter from a VA Social Worker reflects that 
the veteran had been transferred from Barnhill back to the VA 
Nursing Home Care Unit in June 1992.  However, his family 
wanted him to be transferred back to Barnhill on an 
indefinite basis.  

In November 1992 the veteran was rated incompetent.  The 
appellant (his wife) was made his guardian.  

In correspondence of May 1999 the appellant reported that the 
family had moved to Boise, Idaho two years earlier and that 
the veteran was patient at the Capitol Care Nursing Home in 
Boise, Idaho.  

A death certificate reflects that the veteran died on 
December [redacted], 2000, while at the Capitol Care Center, in 
Boise, Idaho, a long-term care facility.  

A December 2000 letter from an official of the State of 
Idaho, Department of Heath and Welfare, Division of Medicaid 
to the Boise, Idaho VA Regional Office (RO) states that on 
January 1, 1998, the Idaho Department of Health & Welfare 
granted the veteran Medicaid eligibility and began covering 
his medical bills.  It was the officials' understanding that 
in November 1999 VA had determined that the veteran was 100 
percent disabled, retroactively to the date of his accident 
and incapacitation at a VA facility.  Federal law required 
that Medicaid be the payer of last resort and to pursue 
recovery of the amount expended on behalf of the client from 
liable third parties.  

The appellant's claim for accrued benefits was received in 
March 2001.  It was reported that the veteran had been in 
nursing homes from January 1989 until his death.  It was 
stated that Medicaid was seeking reimbursement of 
approximately $87,000.00 that they had spent on the veteran's 
care from 1998 to 2000.  

In October 2001 the appellant was notified by the Boise, 
Idaho VAMC that an administrative review of her claim for 
payment of nursing home services for the veteran had been 
completed.  The veteran had originally been placed in her 
care under a short-term contract with the VAMC in Lyons, New 
Jersey.  At that time the veteran was service-connected for 
several disabilities and had a combined rating of 20 percent 
but these conditions were unrelated to the reason for his 
place in a Contract Nursing Home.  So, he was only eligible 
for a 3-month contract which was extended by the Lyons VAMC 
in order to allow for his Medicaid application to be 
processed and in place.  Since then, the veteran had remained 
"20 % service connected and not eligible for an indefinite 
contract for long-term care."  He was rated 100 percent 
disabled under 38 U.S.C.A. § 1151 but compensation "as if" 
service-connected under 1151 was not "itself service-
connected (Public Law 101-568)."  Due to this he continued 
to be ineligible for indefinite contract payments in a 
Contract Nursing Home.  Additionally, the Boise VAMC was not 
aware that the veteran had been placed in a Nursing Home in 
their clinic jurisdiction and, so, could not be responsible 
for payment of bills not authorized prior to his placement.  
There was no request from the veteran's family or the New 
Jersey VAMC to consider placement and payment by the Boise 
VAMC.  

An October 11, 2001, E-mail by a VA employee indicates that 
the veteran was originally on a 3-month contract (apparently 
for non-VA nursing home care) which was extended until 
Medicare became effective.  He was placed in a private 
nursing home Idaho in October 1997 by the Lyons VAMC and that 
VA facility paid the bill for non-VA nursing home care until 
December 31, 1997.  "Medicare" became effective January 
1998.  Prior to 1997, the "CNH" program at Lyons VAMC was 
not computerized and neither was the payment system.  Boise 
VAMC was contacted on July 16, 1997, by a Social Worker and 
CNH information was obtained so that the Lyons VAMC could 
enter the vendor in their databases.  So, Boise, Idaho VAMC 
was aware of his placement according to the Social Workers' 
notes.  

In an October 11, 2001, letter from the VA employee that 
created the October 11, 2001, E-mail (above) to an official 
of the Idaho Dept. of Health and Welfare it was stated that 
the method or means by which the veteran was placed in a VA 
Contract Nursing Home in Idaho without the prior knowledge of 
the Boise VAMC had not been ascertained.  He had been in a 
Contract Nursing Home at VA expense while in New Jersey.  

In the December 2003 statement of the case (SOC) it was 
reported that on October 26, 1992, there was a request to the 
Lyons VAMC in New Jersey for an indefinite nursing home 
contract.  In approximately November 1997 the veteran was 
placed in Capitol Care Center, a Boise nursing home.  In 
December 1997 there was initial registration with the Boise 
VAMC, but no treatment.  It was also noted, in the Reasons 
for Decision, that the Lyons VAMC contacted the Boise VAMC in 
July 1997 but only requested the address of the nursing home 
for their vendor database, but this was 3 months prior to 
placement of the veteran in the Idaho nursing home.  

In an attachment to VA Form 9 the appellant stated that the 
Lyons VAMC Nursing home was working with Boise VA staff 
members concerning the availability of indefinite payment 
contracts for the veteran.  The appellant, and her daughter, 
inquired at the VAMC about placing the veteran in the Idaho 
State Veterans Home in Boise, with the Boise VAMC paying the 
costs of this care.  Moreover, a reasonable effort by VA 
would have revealed the veteran's presence in the Boise VAMC 
jurisdiction.  Also, she had asked the Boise VA staff whether 
the veteran could be considered for long-term indefinite 
contract at a Contract Nursing Facility.  On October 26, 
1992, the appellant had written an employee of the Lyons VAMC 
and requested an indefinite contract for the veteran at the 
Barnhill Nursing Home in Newton, New Jersey.  

At the October 2004 travel board hearing before the 
undersigned Veterans Law Judge the appellant submitted 
additional evidence and, orally, waived initial consideration 
of this evidence by the agency of original jurisdiction 
(AOJ).  The veteran's attorney noted that the AOJ had 
conceded that the veteran had been transferred to the Capitol 
Care Center, nursing home, in Boise by the Lyons VAMC in 
August 1997 and there was contact between the VAMCs in Lyons, 
New Jersey and Boise, Idaho (page 4 of the transcript).  The 
veteran was initially placed on a temporary contract of 3 
months which was extended by one month and thereafter, 
beginning in December 1997, the expenses were picked up by 
the appellant and Idaho Medicaid Health and Welfare (pages 4 
and 5).  Although at the time he was placed in the Boise 
nursing home he had not been granted compensation under 
38 U.S.C.A. § 1151, that grant was subsequently made 
effective retroactively to 1992 and includes this time period 
in question (page 5).  

The appellant testified that the veteran was at the Capitol 
Care Center from August 1997 until his death in December 2000 
(page 8).  Photocopies of checks from the appellant to 
Capitol Care Center from January to November 2000 for the 
veteran's care, as well as a spreadsheet indicating all other 
payments, were submitted into evidence (page 9).  The 
appellant's daughter testified that a VA Social Worker at 
Lyons VAMC had stated that after a month's extension, 
following a 3 month contract for nursing care, he would no 
longer be able to stay at a VA nursing home and the veteran's 
care would then be at the family's' cost (page 11).  It was 
then decided not to place the veteran in a state Veterans' 
home but to use private nursing care by using Medicaid (page 
12).  She had called a VA employee at the RO, not the VAMC, 
and was told there were no permanent indefinite contracts for 
nursing homes (page 12).  After the veteran was awarded 100 
percent disability compensation she had again contacted VA 
employees in Lyons, New Jersey, and Boise, Idaho to obtain a 
contract for the veteran's nursing care but each had replied 
that none were available (pages 13 and 14).  

An official of the Idaho Department of Health and Welfare, 
the Idaho Medicaid program, testified that some of the costs 
of the veteran's stay at Capitol Care Center were paid by the 
family and some by Medicaid (page 14).  The veteran's 
Medicaid eligibility was granted retroactively, covering the 
period from January 1998 through November 2000, and costs of 
care at the Capitol Care Center during this time were paid by 
Medicaid (page 14).  Medicaid is always the payer of last 
resort (page 15).  If the veteran had received his 100 
percent disability compensation (under 38 U.S.C.A. § 1151) 
earlier, then the family probably would not have had to 
resort to Medicaid (page 15).  The Medicaid official had 
contacted several VA employees concerning this matter but had 
never received any feedback and no resolution to the matter 
(page 15).  He had contacted an employee at Capitol Care 
Center and was informed that that organization was already 
serving VA and was used to billing VA.  Capitol Care billed 
Medicaid $124,000 but was required to accept $80,985.00 as 
payment in full, because of a Medicaid discounted payment 
methodology, but a VA employee had asked that the provider 
(Capitol) bill VA directly for the full amount (page 15).  

Legal analysis

The rationale for the denial of the claim is two-fold.  
First, the reason for his placement in a non-VA nursing home 
was because of over-whelming disability stemming from a near-
drowning incident for which the veteran was compensated under 
38 U.S.C.A. § 1151 and for which he was not technically 
"service-connected."  Second, the Boise, Idaho, VA Medical 
Center (VAMC) was not made aware in advance that the veteran 
had been placed in a non-VA nursing home.  

In Mintz v Brown, 6 Vet. App. 277, 281 (1994) the Court noted 
that 38 U.S.C.A. § 1151 provides that "disability or death 
compensation under this chapter [chapter 11] and [DIC] under 
chapter 13 ... shall be awarded in the same manner as if such 
disability, aggravation, or death were service connected."  
However, "conspicuously absent is any reference to chapter 
23 [burial benefits]."  Mintz, at 282.  "Simply stated a 
determination of "as if" service connection under 38 U.S.C. 
§ 1151 may create entitlement to benefits under chapters 11 
and 13, but not to benefits under chapter 23 [burial 
benefits]."  Mintz v. Brown, 6 Vet. App. 277, 282 (1994).  

In VAOGCPREC 24-97 it was held that a veteran with a 
disability that resulted from VA hospitalization or medical 
or surgical treatment who has been determined eligible for 
compensation "as if" such injury were service connected 
pursuant to 38 U.S.C. § 1151 is not eligible for a special 
housing adaptation grant as a result of the disability caused 
by VA medical care.  It was noted that "[t]he rationale of 
this opinion would equally apply to other non-chapter 11 or 
13 benefits such as automobiles and adaptive equipment under 
chapter 39 of title 38 where eligibility is conditioned on 
the veteran having a service-connected condition, unless the 
statute or legislative history clearly and unambiguously 
provided otherwise.

However, as was subsequently explained by the Court, 
compensation under 38 U.S.C.A. § 1151 may provide to 
eligibility under other chapters on a basis outside that 
established solely by 38 U.S.C.A. § 1151.  In other words, 
while compensation under 38 U.S.C.A. § 1151 creates 
entitlement only under chapters 11 and 13, other statutory 
provisions, i.e., other than 38 U.S.C.A. § 1151, may create 
additional entitlements.  See Kilpatrick v. Principi, 16 
Vet. App. 1 (2002).  To this extent, the Court in Kilpatrick 
ruled VAOGCPREC 24-97 invalid.  See VAOGCPREC 3-2004 (the 
Court invalidated 38 C.F.R. § 3.809 and VAOPGCPREC 24-97 to 
the extent that VA had interpreted 38 U.S.C.A. § 2101(a) as 
precluding eligibility for section 1151 beneficiaries).  

VAOGCPREC 3-2004 noted that the Federal Circuit in Kilpatrick 
v. Principi, 327 F.3d 1375, 1379 (Fed. Cir. 2003) did not 
hold that disabilities compensated under section 1151 are 
service-connected or that section 1151 beneficiaries are 
generally entitled to the full panoply of VA's ancillary 
benefits.  Also in VAOGCPREC 3-2004 it was noted that the 
Federal Circuit had analyzed legislative history to determine 
whether section 1151 beneficiaries are eligible to receive 
ancillary housing benefits and that, with one exception, the 
interpretation of section 1151 and use of legislative history 
to determine a section 1151 beneficiary's eligibility for 
ancillary benefits remains valid.  Thus, in Alleman v. 
Principi, 349 F.3d 1368 (Fed. Cir. 2003) the Federal Circuit 
confirmed that § 1151 beneficiaries are not eligible for 
ancillary benefits under statutes that condition eligibility 
upon service connection, unless legislative history shows 
that Congress authorized such eligibility.  

So, the Board must turn its' attention to the statute in 
question.  


38 U.S.C.A. § 1710 (West 2002) (Eligibility for hospital, 
nursing home, and domiciliary care) provides, in pertinent 
part, that: 

(a)(1) The Secretary (subject to paragraph (4)) shall 
furnish hospital care and medical services which the 
Secretary determines to be needed-
	(A) to any veteran for a service-connected disability; 
and 
	(B) to any veteran who has a service-connected 
disability rated at 50 percent or more. 
(2) The Secretary (subject to paragraph (4)) shall furnish 
hospital care and medical services, and may furnish 
nursing home care, which the Secretary determines to be 
needed to any veteran-
	(A) who has a compensable service-connected disability 
rated less than 50 percent or, with respect to nursing 
home care during any period during which the provisions of 
section 1710A(a) of this title are in effect, a 
compensable service-connected disability rated less than 
70 percent; 
	(B) whose discharge or release from active military, 
naval, or air service was for a disability that was 
incurred or aggravated in the line of duty; 
	(C) who is in receipt of, or who, but for a suspension 
pursuant to section 1151 of this title (or both a 
suspension and the receipt of retired pay), would be 
entitled to disability compensation, but only to the 
extent that such veteran's continuing eligibility for such 
care is provided for in the judgment or settlement 
provided for in such section; 
.....................
(3) In the case of a veteran who is not described in 
paragraphs (1) and (2), the Secretary may, to the extent 
resources and facilities are available and subject to the 
provisions of subsections (f) and (g), furnish hospital 
care, medical services, and nursing home care which the 
Secretary determines to be needed.

(b)(2)(d) In no case may nursing home care be furnished in 
a hospital not under the direct jurisdiction of the 
Secretary except as provided in section 1720 of this 
title.

The enabling regulation is 38 C.F.R. § 17.47(b)(1) (2004) 
which provides that: 

Under 38 U.S.C. 1710(a)(1), veterans who are 
receiving disability compensation awarded under 
§ 3.800 of this chapter, where a disease, injury or 
the aggravation of an existing disease or injury 
occurs as a result of VA examination, medical or 
surgical treatment, or of hospitalization in a VA 
health care facility or of participation in a 
rehabilitation program under 38 U.S.C. ch. 31, 
under any law administered by VA and not the result 
of his/her own willful misconduct.  Treatment may 
be provided for the disability for which the 
compensation is being paid or for any other 
disability.  Treatment under the authority of 38 
U.S.C. 1710(a)(1) may not be authorized during any 
period when disability compensation under § 3.800 
of this chapter is not being paid because of the 
provision of § 3.800(a)(2), except to the extent 
continuing eligibility for such treatment is 
provided for in the judgment for settlement 
described in § 3.800(a)(2) of this title.  

38 C.F.R. § 3.800(a)(2) provides that compensation under 
§ 1151 will not be paid until any recovery by judgment or 
settlement under the Federal Torts Claims act is offset 
against potential compensation under§ 1151.  

An additional statute requires attention.  Specifically, 38 
U.S.C.A. § 1710A (West 2002) (Required nursing home care) 
provides, in pertinent part, that: 

(a) The Secretary (subject to section 1710(a)(4) of this 
title) shall provide nursing home care which the Secretary 
determines is needed (1) to any veteran in need of such 
care for a service-connected disability, and (2) to any 
veteran who is in need of such care and who has a service-
connected disability rated at 70 percent or more.
(b)(1) The Secretary shall ensure that a veteran described 
in subsection (a) who continues to need nursing home care 
is not, after placement in a Department nursing home, 
transferred from the facility without the consent of the 
veteran, or, in the event the veteran cannot provide 
informed consent, the representative of the veteran.
(2) Nothing in subsection (a) may be construed as 
authorizing or requiring that a veteran who is receiving 
nursing home care in a Department nursing home on the date 
of the enactment of this section be displaced, 
transferred, or discharged from the facility.
(c) The provisions of subsection (a) shall terminate on 
December 31, 2008.

Also, 38 U.S.C.A. § 1720 (West 2002) (Transfers for nursing 
home care; adult day health care) provides, in part, that: 

(a)(1) Subject to subsection (b) of this section, the 
Secretary may transfer to a non-Department nursing home, 
for care at the expense of the United States-
(A) a veteran-
(i) who has been furnished care by the Secretary in a 
facility under the direct jurisdiction of the Secretary; 
and 
(ii) who the Secretary determines-
(I) requires a protracted period of nursing home care 
which can be 	furnished in the non-Department nursing 
home; and 
(II) in the case of a veteran who has been furnished 
hospital care in a facility 
under the direct jurisdiction of the Secretary, has 
received maximum benefits from such care; and 
(3) Nursing home care may not be furnished under this 
subsection at the expense of the United States for more 
than six months in the aggregate in connection with any 
one transfer except-
(A) in the case of a veteran-
(i) who is transferred to a non-Department nursing 
home from a hospital under the direct jurisdiction of the 
Secretary; and 
(ii) whose hospitalization was primarily for a 
service-connected disability; 
(B) in a case in which the nursing home care is 
required for a service-connected disability; or 
(C) in a case in which, in the judgment of the 
Secretary, a longer period of nursing home care is 
warranted.  

While 38 U.S.C.A. § 1710A does not refer to nursing home 
eligibility for those compensated under 38 U.S.C.A. § 1151, 
38 U.S.C.A. § 1710 does, but with the exclusion of 
eligibility under 38 U.S.C.A. § 1710 for a veteran in receipt 
of a lump sum payment by virtue of a judgment or settlement 
stemming from a suit under the Federal Torts Claims Act.  

Here, there is no evidence that the veteran, or the appellant 
in his behalf, ever filed a lawsuit under the Federal Torts 
Claims Act, much less received any judgment or settlement.  
Moreover, 38 U.S.C.A. § 1710 specifically states, at 
38 U.S.C.A. § 1710(a)(2)(C) that for eligibility there must 
be entitlement to "disability compensation."  It does not 
limit the disability compensation specifically to those that 
are service-connected, as opposed to those compensated under 
38 U.S.C.A. § 1151.  So, the applicable statute does create 
eligibility for non-VA nursing home care for those who are 
compensated under 38 U.S.C.A. § 1151.  

While it is true that the veteran was not entitled to receipt 
of compensation under 38 U.S.C.A. § 1151 at the time that he 
was originally placed in the non-VA nursing home in Boise, 
the grant of 38 U.S.C.A. § 1151 compensation was made 
retroactive to 1992.  The only manner to make that award 
fully applicable is to have it made retroactive for the 
purpose of all potential VA compensation, to include 
eligibility for non-VA nursing home care.  

In this regard, there is no dispute that the reason for the 
veteran's placement in a non-VA nursing home was due to 
aggravation of his nonservice-connected Alzheimer's disease 
due to the near drowning incident while in a VA nursing home. 

As to whether the Boise VAMC had knowledge of the veteran's 
placement in a non-VA nursing home in Boise Idaho, it is not 
disputed that the Boise VAMC did not assist in this 
placement.  However, there is ample evidence upon which to 
conclude that the VAMC in Lyons, New Jersey did assist in 
that placement.  While perhaps better communication could 
have been arranged between the VAMCs in Lyons, New Jersey and 
Boise, Idaho, the fact remains that both are part of the 
larger VA system.  Regardless of separate territorial 
jurisdictions, notice to one VAMC cannot subsequently be 
disavowed as notice to another.  

In fact, a VA employee reached this same conclusion, as 
reflected in the October 31, 2000, E-mail.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5701 regarding the benefit-
of-the-doubt doctrine").  

Resolving all doubt in favor of the appellant, payment of 
non-VA nursing home care from 1997 to 2000, for the purpose 
of accrued benefits, is warranted. 


ORDER

Basic eligibility for non-VA nursing home care from 1997 to 
2000 is established, subject to the controlling laws and 
regulations governing monetary disbursements.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


